 



Exhibit 10.10

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is made and entered into as
of the 21st day of January, 2005, to be effective as of January 1, 2005, by and
between THOMAS M. DUFFY (“Employee”) and ALLIED HOLDINGS, INC., a Georgia
corporation (“Employer”).

     WHEREAS, Employer and Employee have made and entered into that certain
Employment Agreement dated February 23, 2000, as amended by the First Amendment
to Employment Agreement dated June 1, 2001, as amended by the Second Amendment
to Employment Agreement dated February 11, 2004 (collectively, the “Employment
Agreement”); and

     WHEREAS, Employer and Employee deem it in their respective best interests
to clarify the duties and obligations, each to the other, by amending and
restating the Employment Agreement as set forth herein;

     NOW, THEREFORE, for and in consideration of the covenants and conditions
hereafter set forth, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Employee and Employer hereby agree
as follows:

W I T N E S S E T H

     WHEREAS, Employer, through its Affiliates (as hereinafter defined), is
engaged in the transportation of automobiles and light trucks from manufacturers
to retailers, and other related activities (the “Business”); and

     WHEREAS, Employee has practiced law for a number of years, has pertinent
legal experience, and has, from time to time, provided legal services to
Employer; and

     WHEREAS, Employer desires in-house legal counsel and Employee desires to
serve as Employer’s in-house legal counsel; and

     NOW, THEREFORE, for and in consideration of the covenants and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Employer and Employee hereby
mutually agree that all previous employment agreements are superseded, null,
void, and of no further force and effect, and Employer and Employee further
mutually agree as follows:

     1. DEFINITIONS.



  (a)   “Affiliate” means any corporation, partnership or other entity of which
Employer owns at least eighty percent (80%) of the outstanding equity and

 



--------------------------------------------------------------------------------



 



      voting rights directly or indirectly through any other corporation,
partnership or other entity.     (b)   “Base Salary” means the annual salary
payable pursuant to Paragraph 4(a) hereof as adjusted, from time to time, by
Employer.     (c)   “Cause” means (i) the commission by Employee of an act
constituting a felony and Employee’s conviction thereof; (ii) Employee’s
prolonged absence, without the consent of Employer, other than as a result of
Employee’s Disability or permitted absence or vacation; (iii) conduct of
Employee which amounts to fraud, dishonesty, gross or willful neglect of duties;
or (iv) engaging in activities prohibited by Paragraphs 13, 14, or 15 hereof.  
  (d)   “Disability” shall conclusively be deemed to have occurred with respect
to Employee (i) if Employee shall be receiving payments pursuant to a policy of
long-term disability income insurance; (ii) if Employee shall have no long-term
disability income coverage then in force and any insurance company insuring
Employee’s life shall agree to waive the premiums due on such policy pursuant to
a long-term disability waiver of premium provision in the contract of life
insurance; or (iii) if Employee shall have no long-term disability waiver of
premium provision in any contract of life insurance, then if Employee shall be
receiving long-term disability benefits from or through the Social Security
Administration; provided, however, that in the event Employee’s disability
shall, otherwise and in good faith, come into question (and, for purposes of
this proviso, “disability” shall mean the permanent and continuous inability of
Employee to perform substantially all of the duties being performed immediately
prior to his disability coming into question), and a dispute shall arise with
respect thereto, then Employee (or his personal representatives) shall appoint a
medical doctor, Employer shall appoint a medical doctor, and said two
(2) doctors shall, in turn, appoint a third party medical doctor who shall
examine Employee to determine the question of disability and whose determination
shall be binding upon all parties to this Amended and Restated Employment
Agreement.     (e)   “Restricted Period” means the period commencing as of the
date hereof and ending on that date one (1) year after the termination of
Employee’s employment with Employer for any reason, whether voluntary or
involuntary.     (f)   “Term” means the Initial Term and any Renewal Term (each
as defined in Paragraph 2 hereof); provided, however, that, in the event
Employee’s employment shall terminate by reason of the applicability of
Paragraph 8

2



--------------------------------------------------------------------------------



 



      hereof then, in such event, the “Term” shall end upon the termination of
Employee’s employment.

     2. TERM. Subject to the provisions hereinafter set forth, the Term of this
Amended and Restated Employment Agreement shall commence as of the date hereof
and shall end on December 31, 2005 (the “Initial Term”). Upon the expiration of
the Initial Term, and on the expiration of each successive Renewal Term (as
hereinafter defined), Employee’s employment shall be automatically renewed for
an additional term of one (1) years (the “Renewal Term(s)”), unless written
notification of termination is given by either party to the other party not less
than three (3) months prior to the expiration of the Initial Term or, as the
case may be, the then-current Renewal Term.

     3. DUTIES.



  (a)   Employee shall, during the Term, serve as Executive Vice-President,
General Counsel and Secretary of Employer. Employee’s principal duties shall be
to (1) act as legal counsel to Employer and (2) perform such executive,
managerial and administrative duties as the Chairman and Board of Directors of
Employer may, from time to time, reasonably request and which shall not be
inconsistent or incompatible with Employee’s role as legal counsel.         Any
implication anywhere in this Amended and Restated Employment Agreement to the
contrary notwithstanding, Employer and Employee recognize that, as a member of
the State Bar of Georgia, Employee shall, at all times, (i) be bound by and act
in accordance with the rules, regulations and policies of the State Bar of
Georgia, including without limitation the Canons of Ethics and Standards of
Conduct, as from time to time promulgated and/or amended, and (ii) act in such
manner as to protect the attorney-client privilege between him and Employer
unless Employer shall specifically consent, in a writing signed by the Chairman
or President of Employer, to the waiver of such privilege. In no event shall
Employee’s employment be terminated, nor shall Employee be deemed to be in
breach of this Amended and Restated Employment Agreement, by reason of any
action or decision taken by him in good faith while acting pursuant to and in
accordance with the preceding sentence.     (b)   Subject to the preceding
subparagraph, during the Term, Employee shall devote substantially all of his
time, energy and skill to performing the duties of his employment (vacations as
provided hereunder and reasonable absences because of illness excepted), shall
faithfully and industriously perform such duties, and shall use his best efforts
to follow and implement all management policies and decisions of Employer.
Employee shall not

3



--------------------------------------------------------------------------------



 



      become personally involved in the management or operations of any other
company, partnership, proprietorship or other entity, other than any Affiliate,
without the prior written consent of Employer; provided, however, that so long
as it does not interfere with Employee’s employment hereunder, Employee may,
with Employer’s consent, (1) serve as a director, officer or partner in a
company that does not compete with the Business of Employer and the Affiliates
so long as the aggregate amount of time spent by Employee in all such capacities
shall not exceed twenty (20) hours per month, and (2) serve as an officer or
director of, or otherwise participate in, educational, welfare, social,
religious, civic, trade and industry-related organizations.

     4. BASE SALARY.



  (a)   For and in consideration of the services to be rendered by Employee
pursuant to this Amended and Restated Employment Agreement, Employer shall pay
to Employee, for each year during the Term, an annual salary of not less than
Three Hundred Thirty Thousand Dollars ($330,000.00), payable in equal
semi-monthly installments in accordance with Employer’s payroll practices.
Employee’s salary shall be reviewed by the Board of Directors of Employer or its
Compensation and Nominating Committee, as applicable, annually and, in the sole
discretion of the Board of Directors or the Compensation and Nominating
Committee, may be increased, but not decreased.     (b)   In addition to the
Base Salary paid to Employee pursuant to Paragraph 4(a) hereof, Employee shall
be eligible to receive monthly compensation of up to (x) 3% of (y) Employee’s
Base Salary multiplied by one-twelfth (1/12), through Employer’s anticipated
“Monthly R+” performance incentive plan, as such plan shall be developed,
implemented and maintained from time to time by Employer. The pertinent terms of
the plan and the specific performance objectives to be developed to measure
Employee’s performance under such plan shall be provided to Employee at such
time as Employer shall have implemented the same. This Paragraph 4(b) shall not
create any entitlement for Employee, require Employer to actually implement the
Monthly R+ plan or prevent Employer from, in its sole and exclusive discretion,
terminating or changing the terms to any such plan Employer does so implement.

     5. BONUS COMPENSATION.



  (a)   Employee shall, with respect to each calendar year of Employer ending
during the Term, be entitled to participate in the Allied Holdings, Inc. EVA
Based Incentive Plan, as the same may be from time to time amended and in effect
(the “EVA Plan”) or any other bonus plan of Employer. The

4



--------------------------------------------------------------------------------



 



      Employee’s Target Bonus for purposes of the EVA Plan shall be such
percentage of Employee’s Base Salary as shall, from time to time, be determined
by Employer.     (b)   Employer hereby agrees to pay to Employee a cash bonus in
an amount equal to $247,500, with such bonus to be credited against any bonus
amount otherwise due to Employee by Employer under the Employer’s bonus plans
and to be paid in the following manner:



  (i)   35% of the bonus amount shall be paid within five (5) business days
following the filing with the Securities and Exchange Commission of Employer’s
Annual Report on Form 10-K for the year ended December 31, 2004;     (ii)   10%
of the bonus amount shall be paid within five (5) business days following the
filing with the Securities and Exchange Commission of Employer’s Quarterly
Report on Form 10-Q for the quarter ended June 30, 2005; and     (iii)   55% of
the bonus amount shall be paid within five (5) business days following the
filing with the Securities and Exchange Commission of Employer’s Annual Report
on Form 10-K for the year ended December 31, 2005;



      provided, however, that Employer shall not be required to pay a particular
installment of such bonus if Employee’s employment is terminated on or before
the date on which such applicable payment set forth in Paragraph 5(b)(i),
(ii) or (iii) is due, other than with respect to a termination pursuant to
Paragraph 9(b) or 9(d) of the Amended and Restated Employment Agreement or a
termination by Employer without Cause (as defined herein), in which case the
entire amount of bonus provided in this Paragraph 5(b) shall be due and payable
to Employee immediately upon termination. In the event Employer terminates
Employee for Cause (as defined herein), Employer shall pay to Employee an amount
equal to the product of (A) $247,500, times (B) the quotient of (1) the number
of days from January 1, 2005 through the date of termination for Cause, divided
by (2) 455.

     6. OTHER BENEFITS. During the Term, Employer shall provide the following
benefits to Employee:



  (a)   Employee shall be entitled to participate in all group medical and
hospitalization benefit programs, dental care, sick leave, life insurance or
other benefit plans for highly compensated employees of Employer or any
Affiliate as are now or hereafter provided by Employer or any Affiliate, in

5



--------------------------------------------------------------------------------



 



      each case in accordance with the terms and conditions of each such plan
and benefit package.     (b)   Employee shall be entitled to participate in all
long term incentive plans, stock option plans and other similar plans for highly
compensated employees of Employer as are now or hereafter provided by Employer
or any Affiliate, in each case in accordance with the terms and conditions of
each such plan.     (c)   Employee shall be provided with the use of an
automobile, which shall be comparable to other automobiles Employer provides to
persons serving in the capacity of Executive Vice-President of Employer, or
President of an Affiliate, and which shall be chosen by Employee from a list of
automobiles Employer typically makes available to its Executive Vice-Presidents
and Presidents of its Affiliates and Employer shall pay for the cost of all
insurance, ad valorem taxes and tag charges for such automobile and all
operating and maintenance charges for such automobile. In addition, Employee
shall be entitled to an automobile allowance for his spouse comparable to the
spousal allowance Employer provides to persons serving in the capacity of
Executive Vice-President of Employer, or President of an Affiliate, as
determined from time to time by the Board of Directors of Employer or its
Compensation and Nominating Committee.     (d)   Employee shall be provided with
the use of a cellular telephone, at no cost to Employee.     (e)   Employer
shall reimburse Employee for dues paid by Employee for membership in such
professional organizations and eating clubs as shall, from time to time, be
deemed appropriate and necessary by Employer.     (f)   Employee shall, at all
times, have available to him an expense account, including the use of a
corporate American Express card, to defray ordinary and necessary business
expenses incurred in the performance of his duties hereunder. Employee shall be
reimbursed for such expenses upon presentation and approval of expense
statements or written vouchers or other supporting documents as may be
reasonably requested in advance by Employer, which approval shall not be
unreasonably withheld or delayed.     (g)   Employer shall reimburse Employee
for any premiums paid by Employee for life insurance and long-term care
insurance for Employee and his spouse provided that such annual reimbursement
amount shall not exceed $25,000, and in addition shall reimburse Employee for
any federal, state and local taxes paid by Employee as a result of Employer’s
obligations set forth in this subparagraph (g).

6



--------------------------------------------------------------------------------



 



     The benefits described in subparagraph (a) of this Paragraph shall not be
construed to require Employer to establish any such plans or programs or to
prevent Employer from modifying or terminating any such plans or programs, and
no such action or failure thereof shall affect this Amended and Restated
Employment Agreement; provided, however, that in the event of any reduction in
the group medical and hospitalization benefits in place as of the date hereof,
the salary payable to Employee shall be increased, as of the effective date of
such reduction, by that amount necessary to enable Employee to supplement the
benefits provided by Employer to maintain the level of benefits currently
provided to him by it.

     7. VACATION. Employee shall receive no fewer than three (3) weeks of paid
vacation for each year during the Term. Scheduling of vacation shall be subject
to the prior approval of Employer (which approval shall not be unreasonably
withheld). Vacation time shall not accrue, and in the event Employee prior to
the end of any year shall not use all of his vacation time for such year, such
vacation time shall be forfeited.

     8. TERMINATION. Anything herein to the contrary notwithstanding, Employee’s
employment hereunder shall terminate upon the first to occur of any of the
following events:



  (a)   Employee’s Disability;     (b)   Employee’s death;     (c)   Employee’s
materially breaching this Amended and Restated Employment Agreement by the
non-performance or non-observance of any material term or condition of this
Amended and Restated Employment Agreement, which breach shall not be corrected
within forty-five (45) days after receipt of written notice of same from
Employer;     (d)   Employer’s sending Employee written notice terminating his
employment hereunder prior to the expiration of the Initial Term or any Renewal
Term in accordance with Paragraph 2 hereof;     (e)   Employee’s voluntarily
terminating his employment hereunder prior to the expiration of the Initial Term
or any Renewal Term; or     (f)   Employee’s being terminated for Cause.

     9. TERMINATION PAYMENT. Subject to the provisions of Paragraph 12 hereof,
in the event



  (a)   Employee’s employment shall terminate pursuant to Paragraph 8(a)
(Disability) or Paragraph 8(b) (death) hereof; or

7



--------------------------------------------------------------------------------



 



  (b)   Employee shall terminate his employment as a result of



  (i)   any failure to elect or reelect or to appoint or reappoint Employee to
the position of Executive Vice-President, General Counsel and Secretary of
Employer unless agreed to by Employee;     (ii)   any material change by
Employer in Employee’s function, duties, responsibility, importance, or scope
from the position and attributes thereof described in Paragraph 3 hereof unless
agreed to by Employee, or any change in location of the principal offices of
Employer outside the metropolitan Atlanta, Georgia, area, or any requirement
that Employee perform substantially all of his duties outside the metropolitan
Atlanta, Georgia, area (and any such material change or relocation of Employer
or Employee shall be deemed a continuing breach of this Amended and Restated
Employment Agreement);     (iii)   the liquidation, dissolution, consolidation
or merger of Employer (other than a merger or other combination of Employer and
an Affiliate); provided, however, that if there shall be a termination of
employment resulting from events described in this subsection (iii) and in
subsection (d) below, then such termination shall be deemed to fall within the
terms of subsection (d) below which shall control and be paramount;     (iv)  
any other material breach of this Amended and Restated Employment Agreement by
Employer which shall not be cured within thirty (30) days after receipt of
written notice of same from Employee;     (v)   Employer filing a petition for
protection or relief from creditors under the federal bankruptcy law, or any
petition shall be filed against Employer under the federal bankruptcy law, or
shall admit in writing its inability to pay its debts or shall make an
assignment for the benefit of creditors, or a petition or application for the
appointment of a receiver or liquidator or custodian of Employer is filed, or
Employer shall seek a composition with creditors; or



  (c)   Employee’s employment shall be terminated by Employer for any reason
other than for Cause or because Employer elects not to extend this Amended and
Restated Employment Agreement beyond the Initial or any Renewal Term; or    
(d)   If (i) Employer undergoes any change in control or ownership whereby
Employer is reorganized, merged, or consolidated with one or more

8



--------------------------------------------------------------------------------



 



      corporations as a result of which the owners of all of the outstanding
shares of common stock immediately prior to such reorganization, merger or
consolidation own in the aggregate less than seventy percent (70%) of the
outstanding shares of common stock of the Employer or any other entity into
which Employer shall be merged or consolidated immediately following the
consummation thereof (hereinafter, “Employer’s successor-in-interest”), or
(ii) the sale, transfer or other disposition of all or substantially all of the
assets or more than thirty percent (30%) of the then outstanding shares of
common stock of Employer is effectuated, other than as a result of a merger or
other combination of Employer and an Affiliate, or (iii) the acquisition by any
“person” as used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934 of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of twenty percent (20%) or more of the
combined voting power of Employer’s then outstanding voting securities is
effectuated; or (iv) the individuals who, as of the date of execution of this
Amended and Restated Employment Agreement, are members of the Board of Directors
(the “incumbent Board”) cease for any reason to constitute at least two-thirds
(2/3) of the Board; provided, however, that if the election, or nomination for
election by the shareholders of any new director was approved by a vote of at
least two-thirds (2/3) of the incumbent Board, such new director shall, for
purposes of this Amended and Restated Employment Agreement, be considered as a
member of the incumbent Board, and (a) Employee’s employment with Employer or
Employer’s successor-in-interest is terminated by Employer or Employer’s
successor-in-interest (as the case may be) or Employee for any reason, or
(b) Employee’s employment under this Amended and Restated Employment Agreement
is not extended by Employer or Employer’s successor-in-interest for any Renewal
Term, and such termination or non-renewal occurs within two (2) years after the
closing of the transaction which resulted in the change in control,

then Employer shall, depending upon the reason for the termination of Employee’s
employment, immediately pay in cash to Employee an amount determined as follows:



  (x)   If the termination shall be pursuant to subparagraph (d) above, the
amount shall be equal to the sum of



  (1)   three hundred percent (300%) of Employee’s then-effective annual Base
Salary; and     (2)   three hundred percent (300%) of Employee’s then-effective
Bonus, as hereinafter defined.

9



--------------------------------------------------------------------------------



 



    In addition, Employer shall continue to provide to Employee (except in the
case of Employee’s death), for a period of three (3) years from said
termination, the benefits enumerated in Paragraph 6(a) and Paragraph 6(c)
hereof.



  (y)   If the termination shall be other than pursuant to subparagraph
(d) above, the amount shall be equal to the sum of



  (1)   two hundred percent (200%) of Employee’s then-effective annual Base
Salary; and     (2)   two hundred percent (200%) of Employee’s then-effective
Bonus, as hereinafter defined.



    In addition, Employer shall continue to provide to Employee (except in the
case of Employee’s death), for a period of two (2) years from said termination,
the benefits enumerated in Paragraph 6(a) and Paragraph 6(c) hereof.

     10. OPERATIVE PROVISIONS.



  (a)   As used in this Agreement, the term “Bonus” shall mean:



  (i)   with respect to the most recent grant or award of restricted stock,
pursuant to Employer’s “Long Term Incentive Plan”, made prior to the date of
termination of Employee’s employment, the Dollar value, as of the date of such
grant or award, of the Long Term Incentive Plan restricted stock plan target for
Employee as approved by the Compensation and Nominating Committee of Employer’s
Board of Directors, which Dollar value is established by the Compensation
Committee notwithstanding the number of shares actually received pursuant to
such grant or award and notwithstanding the value of such shares actually
received; plus     (ii)   the highest of (1) the average of the bonuses actually
paid to Employee for the two (2) years immediately preceding the year in which
termination of employment occurs; (2) the average of the bonuses which would
have been paid to Employee for the two (2) years immediately preceding the year
in which termination of employment occurs, assuming his target bonus had been
achieved for each such year; or (3) the amount of the target bonus for Employee
for the year in which termination of employment occurs.



  (b)   In the event of a termination of employment pursuant to Paragraph 9
hereof, all restricted stock awards of Employee shall become wholly unrestricted
and all unvested stock options of Employee shall become fully vested in
Employee, and all such agreements pertaining thereto shall be

10



--------------------------------------------------------------------------------



 



      read accordingly; provided, however, that Employee shall not have any such
rights with respect to any stock issued under any employee stock plan of
Employer qualifying under Section 402(a) et seq. of the Code if, and to the
extent, such rights would jeopardize the qualification of such plan under said
Section. As used in the preceding sentence, “Code” means the Internal Revenue
Code of 1986 as amended from time to time or any provisions from time to time
enacted and corresponding in substance thereto.



  (c)   Paragraph 9 and this Paragraph 10 shall survive the termination of this
Amended and Restated Employment Agreement, and this Amended and Restated
Employment Agreement shall be read accordingly.

     11. INTENTION OF PARTIES. It is the express understanding and intention of
Employer and Employee that the provisions of Paragraph 5 and Paragraph 9 hereof
shall be read together and be non-exclusive so that, in the event of a
termination of Employee’s employment pursuant to Paragraph 9 of this Amended and
Restated Employment Agreement, Employee shall receive both (i) all of the
compensation specified in Paragraph 9 hereof (including, but not limited to, the
applicable percentage of Employee’s then-effective Base Salary and the
applicable percentage of the cash portion of Employee’s Bonus) and (ii) one
hundred percent (100%) of the pro rata portion of both the cash and equity parts
of Employee’s Bonus based on the number of days in the fiscal year falling
within the Term (which shall include the amount of any bonus paid to Employee
during that year, if any), but in no event shall such pro rata portion be less
than the pro rata share of the highest of (i) the average of the bonuses
actually paid to Employee for the two (2) years immediately preceding the year
in which termination of employment occurs; (ii) the average of the bonuses which
would have been paid to Employee for the two (2) years immediately preceding the
year in which termination of employment occurs, assuming his target bonus had
been achieved for each such year; or (iii) the amount of the target bonus for
Employee for the year in which termination of employment occurs. The amounts
referred to in this Paragraph are in addition to the benefits enumerated in
Paragraphs 6(b) and 6(c) hereof.

     12. CONDITIONS TO BENEFITS. Anything in this Amended and Restated Agreement
to the contrary notwithstanding:



  (a)   To receive the benefits enumerated in Paragraph 9 hereof, Employee shall
execute and agree to be bound by a release agreement substantially in the form
attached to this Amended and Restated Agreement as Exhibit A and, to the extent
applicable, a resignation letter substantially in the form attached as
Exhibit B, prior to, and as a condition to, receiving any payments or benefits
provided for in Paragraph 9 hereof or otherwise following termination of his
employment hereunder and, if applicable, the release agreement may contain
provisions required by federal, state or local law (e.g., the Older Worker’s
Benefit Protection Act) to effect a general release of all claims.

11



--------------------------------------------------------------------------------



 



  (b)   Employee’s right to receive any of the benefits provided for in
Paragraph 9 or otherwise in this Amended and Restated Employment Agreement
following termination of his employment hereunder shall immediately cease and be
of no further force or effect if Employee violates any of the covenants
contained in Paragraphs 13, 14, 15 or 16 hereof.

     13. COVENANT NOT-TO-DISCLOSE. Employer and Employee recognize that, during
the course of Employee’s term of employment with Employer pursuant to this
Amended and Restated Employment Agreement, Employer will disclose to Employee
information concerning Employer and the Affiliates, their products, their
customers, their services, their trade secrets, their proprietary information
and other information concerning their business all of which constitute valuable
assets of Employer and the Affiliates. Employer and Employee further acknowledge
that Employer has, and will, invest considerable amounts of time, effort and
corporate resources in developing such valuable assets and that disclosure by
Employee of such assets to the public shall cause irreparable harm, damage and
loss to Employer and the Affiliates.



  (a)   To protect these assets, Employee agrees that he shall not, during the
Restricted Period, advise or disclose to any person, corporation, firm,
partnership or other entity whatsoever (except Employer or an Affiliate), or any
officer, director, stockholder, partner or associate of any such corporation,
firm, partnership or entity any information received from Employer by Employee
during the course of Employee’s association with Employer relating to the
business affairs of Employer and the Affiliates including information concerning
Employer’s and the Affiliates’ finances, services, customers, customer lists,
prospective customers, staff, contemplated acquisitions (whether of business or
assets), ideas, proprietary information, methods, marketing investigations,
surveys, research and any other information relating to the business and
objectives of Employer and the Affiliates, except as permitted by Exhibit C
hereof.     (b)   Employee further agrees that he shall not, during the term of
his employment or any time thereafter, advise or disclose to any person or
entity any trade secret which Employer or any Affiliate has disclosed to
Employee during the course of his employment with Employer.     (c)   In the
event Employee’s employment is terminated, Employee agrees that, if requested by
Employer, he will acknowledge in writing that he received the disclosures
referred to herein and is under the obligations referred to in this Amended and
Restated Employment Agreement.     (d)   This Paragraph 13 shall, except as
otherwise provided in this Amended and Restated Employment Agreement, survive
the termination of this Agreement.

12



--------------------------------------------------------------------------------



 



     14. COVENANT NOT-TO-INDUCE. Employee covenants and agrees that during the
Restricted Period, he will not, directly or indirectly, on his own behalf or in
the service or on behalf of others, hire, solicit, take away or attempt to hire,
solicit or take away any employee or other personnel of Employer and the
Affiliates. This Paragraph 14 shall, except as otherwise provided in this
Amended and Restated Employment Agreement, survive the termination of this
Agreement.

     15. COVENANT OF NON-DISPARAGEMENT AND COOPERATION. Employee agrees that he
shall not at any time during or following the term of this Amended and Restated
Employment Agreement make any remarks disparaging the conduct or character of
Employer or the Affiliates or any of Employer’s or the Affiliates’ current or
former agents, employees, officers, directors, successors or assigns
(collectively the “Related Companies”). In addition, Employee agrees to
cooperate with the Related Companies, at no extra cost, in any litigation or
administrative proceedings (e.g., EEOC charges) involving any matters with which
Employee was involved during Employee’s employment with Employer. Employer shall
reimburse Employee for travel expenses approved by Employer or the Affiliates
incurred in providing such assistance. This Paragraph 15 shall survive the
termination of this Amended and Restated Employment Agreement.

     16. COVENANT NOT-TO-COMPETE. Employer and Employee acknowledge that, by
virtue of Employee’s responsibilities and authority, he shall, during the course
of his Employment, be instrumental in developing, and shall receive, highly
confidential information concerning Employer, its customers, its services, its
trade secrets, its proprietary information and other information concerning the
business of transporting automobiles and light trucks from the manufacturer to
retailers (and related activities) and the logistics business in connection with
automobiles and light trucks (all of which is, collectively, referred to as the
“Business”), much of which will be unavailable to those in positions of lesser
responsibility and authority. Employee further acknowledges that the ability of
such information to benefit a competitor or potential competitor of Employer and
the Affiliates shall cause irreparable harm, damage and loss to Employer and the
Affiliates. To protect Employer from Employee’s using or exploiting this
information, Employee agrees that, if the employment relationship between
Employee and Employer terminates for any reason whatsoever, then, in such event,
for a period of one (1) year or, in the case of Employee’s termination pursuant
to Paragraph 9(d) hereof, two (2) years from the date of Employee’s termination
of employment, Employee shall not serve as general counsel or in a similar
capacity for any other person or entity who engages in the Business in the
United States, Canada, Mexico, Brazil, Argentina, the United Kingdom or South
Africa (collectively, the “Restricted Territory”), and Employee shall not
directly or indirectly, own, manage, join, control, contract with, be employed
by, act in the capacity of an officer, director, trustee, shareholder or partner
or consultant, or participate in any manner in the ownership, management,
operation, or control of any business or person engaged in the Business in the
Restricted Territory; provided, however, Employee shall be permitted to own not
more than five percent (5%) of the stock of a corporation required to file
reports pursuant to the Securities Exchange Act of 1934. As to the foregoing,
Employee acknowledges that he has the ability to earn a comparable income within
or without the Restricted Territory as an attorney for persons or entities not
engaged in the Business and that earning a livelihood for clients not engaged in
the

13



--------------------------------------------------------------------------------



 



Business within or without the Restricted Territory would not constitute a
hardship or an unreasonable restriction on the Employee or restrict him from
earning comparable income. This Paragraph 16 shall survive the termination of
this Amended and Restated Employment Agreement.

     17. SPECIFIC ENFORCEMENT. Employer and Employee expressly agree that a
violation of the covenants not-to-disclose, not-to-induce, not-to-disparage and
not-to-compete contained in Paragraphs 13, 14, 15 and 16 hereof, or any
provision thereof, shall cause irreparable injury to Employer and that,
accordingly, Employer shall be entitled, in addition to any other rights and
remedies it may have at law or in equity, to an injunction enjoining and
restraining Employee from doing or continuing to do any such act and any other
violation or threatened violation of said Paragraphs 13, 14, 15 and 16 hereof.

     18. SEVERABILITY. In the event any provision of this Amended and Restated
Employment Agreement shall be found to be void, the remaining provisions of this
Amended and Restated Employment Agreement shall nevertheless be binding with the
same effect as though the void part were deleted; provided, however, if
Paragraphs 13, 14, 15 and 16 hereof shall be declared invalid, in whole or in
part, Employee shall execute, as soon as possible, a supplemental agreement with
Employer, granting Employer, to the extent legally possible, the protection
afforded by said Paragraphs. It is expressly understood and agreed by the
parties hereto that Employer shall not be barred from enforcing the restrictive
covenants contained in each of Paragraphs 13, 14, 15 and 16 as each are separate
and distinct, so that the invalidity of any one or more of said covenants shall
not affect the enforceability and validity of the other covenants.

     19. INCOME TAX WITHHOLDING. Employer or any other payor may withhold from
any compensation or benefits payable under this Amended and Restated Employment
Agreement such Federal, State, City or other taxes as shall be required pursuant
to any law or governmental regulation or ruling.

     20. OTHER TAX CONSIDERATIONS. Notwithstanding any other provision of this
Amended and Restated Employment Agreement to the contrary, in the event that any
payment or benefit received or to be received by Employee is triggered by an
event described in subparagraph (d) of Paragraph 9 of this Amended and Restated
Employment Agreement, whether such payment or benefit is pursuant to the terms
of this Amended and Restated Employment Agreement or any other plan, arrangement
or agreement with Employer or any Affiliate of Employer (hereinafter, all such
payments and benefits being sometimes referred to as “Total Payments”), and
would not be deductible, either in whole or in part, by Employer or an Affiliate
making such payment or providing such benefit as a result of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), then, to the extent
necessary to make such portion of the Total Payments deductible (and after
taking into account any reduction in the Total Payments provided by reason of
Section 280G of the Code in any such other plan, arrangement or agreement),
(A) the cash portion of the Total Payments provided in this Paragraph 20 shall
first be reduced (if necessary, to zero (0)), and (B) all other non-cash Total
Payments under this Paragraph 20 shall next be reduced (if necessary, to zero
(0)); provided,

14



--------------------------------------------------------------------------------



 



however, that the Employee’s payment shall only be reduced by this Paragraph 20
if Employer determines that reducing the Total Payments would result in greater
after-tax proceeds to the Employee than if no such reduction in Total Payments
had occurred. Any determination required by the preceding sentence shall be made
by independent certified public accountants or tax counsel (hereinafter, such
party shall sometimes be hereinafter referred to as the “Independent Adviser”)
selected by Employer, the selection of which shall be reasonably acceptable to
Employee. In making Employer’s determination as to the application and effect of
this Paragraph 20 on any payments or benefits received or to be received by
Employee, (i) no portion of the Total Payments shall be taken into account which
in the opinion of the Independent Adviser does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code, including by
reason of Section 280G(b)(4)(A) of the Code; (ii) those Total Payments provided
under this Paragraph 20 shall be reduced only to the extent necessary so that
the Total Payments (other than those referred to in clause (i)) in their
entirety constitute reasonable compensation for services actually rendered
within the meaning of Section 280G(b)(4)(B) of the Code or are otherwise not
subject to disallowance as deductions, in the opinion of the Independent
Adviser; and (iii) the value of any non-cash benefit or any deferred payment or
benefit included in the Total Payments shall be determined by the Company’s
independent certified public accountants in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

     21. WAIVER. The waiver of a breach of any term of this Amended and Restated
Employment Agreement by any of the parties hereto shall not operate or be
construed as a waiver by such party of the breach of any other term of this
Amended and Restated Employment Agreement or as a waiver of a subsequent breach
of the same term of this Amended and Restated Employment Agreement.

     22. RIGHTS AND LIABILITIES UPON NOTICE OF TERMINATION. As soon as notice of
termination of this Amended and Restated Employment Agreement is given, Employee
shall immediately cease contact with all customers of Employer and shall
forthwith surrender to Employer all customer lists, documents and other property
of Employer then in his possession, compliance with which shall not be deemed to
be a breach of this Amended and Restated Employment Agreement by Employee.
Pending the surrender of all such customer lists, documents and other property
to Employer, Employer may hold in abeyance any payments due Employee pursuant to
this Amended and Restated Employment Agreement.

     23. ASSIGNMENT.



  (a)   Employee shall not assign, transfer or convey this Amended and Restated
Employment Agreement, or in any way encumber the compensation or other benefits
payable to him hereunder, except with the prior written consent of Employer or
upon Employee’s death.     (b)   The covenants, terms and provisions set forth
herein shall be binding upon and shall inure to the benefit of, and be
enforceable by, Employer and its successors and assigns.

15



--------------------------------------------------------------------------------



 



     24. NOTICES. All notices required herein shall be in writing and shall be
deemed to have been given when delivered personally or when deposited in the
U.S. Mail, certified or registered, postage prepaid, return receipt requested,
addressed as follows, to wit:

If to Employer at:

160 Clairemont Avenue
Suite 200
Decatur, Georgia 30030


With a copy to:

Troutman Sanders LLP
600 Peachtree Street, N.E.
Suite 600
Atlanta, Georgia 30308
Attn: Robert W. Grout, Esq.


If to Employee at:

2416 Hyde Manor Drive
Atlanta, Georgia 30327


or at such other addresses as may, from time to time, be furnished to Employer
by Employee, or by Employer to Employee on the terms of this Paragraph.

     25. BINDING EFFECT. This Amended and Restated Employment Agreement shall be
binding on the parties hereto and on their respective heirs, administrators,
executors, successors and permitted assigns.

     26. ENFORCEABILITY. This Amended and Restated Employment Agreement contains
the entire understanding of the parties and may be altered, amended or modified
only by a writing executed by both of the parties hereto. This Amended and
Restated Employment Agreement supersedes all prior agreements and understandings
by and between Employer and Employee relating to Employee’s employment.

     27. APPLICABLE LAW. This Amended and Restated Employment Amended and
Restated Employment Agreement and the rights and liabilities of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the laws of the State of Georgia.

     28. COUNTERPARTS. This Amended and Restated Employment Agreement may be
executed in one or more counterparts, each of which shall constitute an
original, but all of which together shall constitute but a single document.

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Employee has hereunder set his hand and seal, and
Employer has caused this Amended and Restated Employment Agreement to be
executed and delivered by its duly authorized officers, all as of the day and
year first above written.

         

    /s/ Thomas M. Duffy

--------------------------------------------------------------------------------


    THOMAS M. DUFFY
 
   
ATTEST:
    ALLIED HOLDINGS, INC.
 
   
By:
/s/ Thomas M. Duffy


--------------------------------------------------------------------------------

  By: /s/ Hugh E. Sawyer

--------------------------------------------------------------------------------

 
Secretary
  Hugh E. Sawyer
President and Chief Executive Officer

17